DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/2/2022 has been entered.
Allowable Subject Matter

3.	Claims 1-3 and 5-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Kruesemann et al. (US 2015/0004424), Joecken et al. (US Patent 9,267,052), Decker et al. (US Patent 7,338,704), and Hugo (US Patent 6,017,981).
Kruesemann et al. disclose a coating composition comprising: a polymeric binder; (a) an organic pigment, an inorganic pigment, such as perylene or indigo pigment; (b) a dye having a transmittance of at least 75% in the range of from 700 to 2500 nm; and (c) optionally an effect pigment such as mica coated with titanium dioxide (claims 1 and 6, [0027]-[0028], [0045]).
Joecken et al. disclose a coating agent comprising: at least one water-based epoxy resin; 5%-10% by weight titanium dioxide pigment; at least one additional 
	Decker et al. disclose a coating composition for applying to a substrate comprising: a resinous binder having dispersed therein colorants such as phthalocyanine and reflective pigments (claims 1, 3 and 5).
Hugo discloses a coating composition comprising a binder, flaky first particles such as aluminium bronze and second particles such as zinc sulphide (claims 1 and 46, col. 4, lines 25-29).
	Thus, Kruesemann et al., Joecken et al., Decker et al., and Hugo do not teach or fairly suggest the claimed coating composition comprising: a film-forming resin; an infrared reflective pigment; and an infrared fluorescent pigment or dye different from the infrared reflective pigment, wherein the coating composition, when cured to form a coating and exposed to radiation comprising fluorescence-exciting radiation, emits fluorescence in the infrared spectrum and wherein the fluorescence emitted by the infrared fluorescent pigment within the coating can be detected by a sensor.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762